IN THE SUPREME COURT OF THE STATE OF NEVADA


                KRISTA INLOW,                                          No. 69539
                Petitioner,
                vs.
                THE FIFTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,                            FILED
                IN AND FOR THE COUNTY OF NYE;
                AND THE HONORABLE ROBERT W.                              JUN 2 0 2016
                LANE, DISTRICT JUDGE,                                   TRACIE K LINDEMAN
                                                                      CLERK OF SUPREME COURT
                Respondents,
                                                                           DEPUTY CLER
                and
                DAVID M. SANCHEZ,
                Real Party in Interest.

                     ORDER GRANTING PETITION FOR WRIT OF PROHIBITION
                            This is an original petition for a writ of mandamus or
                prohibition challenging a district court order that denied petitioner's
                request to strike a motion for grandparent visitation filed by real party in
                interest.
                            Petitioner Krista Inlow and real party in interest David
                Sanchez are the parents of one child. Sanchez filed the underlying
                petition to establish custody, which Inlow opposed. Sanchez then filed a
                combined reply to the opposition and motion for visitation by the paternal
                grandparents. Inlow moved to strike the motion arguing that NRS
                125C.050 requires a petition for grandparent visitation through an
                independent action. The district court denied the motion to strike,
                reasoning that NRS 125C.050 does not explicitly require a separate action
                and that hearing the matters concurrently served judicial economy. The
                court ordered Sanchez and Inlow to brief the grandparent visitation
                request without joining the grandparents as parties. In this writ petition,
                Inlow maintains that the motion for grandparent visitation should be
SUPREME COURT
     OF
   NEVADA

(D) 191/A   e
                                                                                         1(7-0/S2
                 stricken because the paternal grandparents have not intervened as parties
                 or filed an independent petition with the district court.
                             This court may issue a writ of prohibition to prevent the
                 district court from exercising judicial functions which• are in excess of the
                 court's jurisdiction. NRS 34.320. Whether to entertain an extraordinary
                 writ petition is purely discretionary with this court.      Smith v. Eighth
                 Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991). Having
                 considered the parties' arguments, we conclude that the district court
                 correctly determined that NRS 125C.050 does not explicitly require an
                 independent action, and thus, a motion filed within the existing custody
                 action would suffice. Nevertheless, the paternal grandparents have not
                 intervened or been joined in the custody action between Sanchez and
                 Inlow, and the district court does not have jurisdiction to award custodial
                 rights to a nonparty to the action.   See Micone v. Micone, 132 Nev., Adv.
                 Op. 14, 368 P.3d 1195, 1197 (2016) (reversing child custody award to
                 nonparty grandparents and holding that a nonparent must either bring or
                 intervene in the custody suit between the parents before being awarded
                 custody); Young v. Nev. Title Co.,    103 Nev. 436, 442, 744 P.2d 902, 905
                 (1987) (holding that a court does not have jurisdiction to enter a judgment
                 for or• against a nonparty to the action); see also NRCP 19 (allowing the
                 court to join a person as a party to obtain just adjudication); NRCP 24
                 (governing procedure for intervention by a nonparty). Thus, the district
                 court lacks jurisdiction to entertain the motion for grandparent visitation
                 filed by Sanchez.
                             Accordingly, we grant this petition and direct the clerk of this
                 court to issue a writ of prohibition directing the district court to refrain
                 from acting on the motion for grandparent visitation filed by real party in

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                 interest David Sanchez until the paternal grandparents have intervened
                 or been joined in the action below.
                             It is so ORDERED.


                                                                                     J.
                                                           Douglas



                                                           Che


                                                                                      J.
                                                           Gibbons




                 cc: Hon. Robert W. Lane, District Judge
                      Patricia C. Halstead
                      Evenson Law Office
                      Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e